The indictment described the article taken, as "Fifty pounds of flour, of the value of sixpence." A special verdict was found: viz: *Page 99 
1. That the defendant had stolen, etc., "one sack of flour the property of," etc.
2. That there was no evidence of its weight.
3. That the only evidence of its value, was an allegation of defendant given in evidence, that he paid $5.50 for it.
Thereupon, His Honor ordered a verdict of Not Guilty to be entered, and gave Judgment accordingly; and the Solicitor for the State appealed.
The object of describing property stolen by its quality and quantity, is that it may appear to the Court to be of value. The object of describing it by its usual name, ownership,   (128) etc., is to enable the defendant to make his defence, and to protect himself against a second conviction.
In the case under consideration, the substance of the charge, is, stealing flour — fifty pounds of flour — from which it is apparent that it was of value; and the exact quantity and value need not be proved. The objection made, is, that it was a "sack of flour;" by which we understand flour in a sack or bag. If the defendant stole the flour, it makes no difference whether it was in a sack, or bag, or box, or lying about loose. It was of value, and its character was not changed. An indictment charged the stealing of "a parcel of oats;" held to be sufficient. So another indictment charged the stealing of a "hog;" the proof was a shoat: held to be sufficient. But proof of stealing mutton will not support a charge of stealing a sheep, for the things are different.
In the case under consideration, the proof of stealing a sack of flour,i.e., flour in a sack or bag, sustains the charge of stealing flour, and it was not necessary to prove its exact weight or value.
There is error. This will be certified, to the end that there may be judgment in the Court below upon the verdict, according to law.
Per curiam.
Error.
Cited: S. v. Nipper, 95 N.C. 655; S. v. Kiger, 115 N.C. 750; S. v.Caylor, 178 N.C. 808; S. v. Houser, 183 N.C. 770. *Page 100